The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Velaskar (US 2011/0312015) in view of Nagai (US 2010/0161243) and Lawrie or Linnemann.  In the paten publication Velaskar teaches a test kit for a thrombochek screening test for measurement of hyperaggregable platelets in whole blood, which may be present either in form of circulating platelet aggregates, spontaneously aggregating platelets or reacting to weak agonist of platelet aggregation in low concentration--all together, in order to investigate thrombotic tendencies and to assess the efficacy of antithrombotic therapy all measured with help of hematology cell counter and magnetic stirrer at 37 °C of temperature.  This test kit based on the above methodology is to be used with the aid of an automated hematology analyzer and is made available for routine clinical and office laboratory use.  Paragraph [0018] lists several agonist available for inducing platelet aggregation.  These include Adenosine diphosphate (ADP), epinephrine bitartrate, collagen, thrombin, etc. with epinephrine taught as the preferred agonist as it is released in stress.  Paragraph [0019] describes the method of using the weak agonist of platelet aggregation.  In claim 9 the test kit is claimed as having a suitable platelet agonist reagent in any appropriate concentration, a diluting fluid for the reagent and a flat bottom plastic tube containing a magnetizable metal bar with non-water-wettable surface along with instructions for application to measure platelet hyperaggregation in whole blood.  Velaskar does not teach automatically preparing a diluted reagent solution of other methods of using the agonist to measure/monitor the platelet aggregation.  
In the patent publication Nagai teaches a sample analysis system includes a reagent preparation unit and a measurement unit.  The reagent preparation unit has: a state detector which detects at least one of a state of the reagent preparation unit and a state of the reagent preparation; and a transmission unit which transmits the detected state information to a computer arranged outside the reagent preparation unit.  Paragraph [0003] give a more detailed description of the system as a sample analysis system, a reagent preparation device and a sample treating device each preparing a reagent by diluting a high-concentration reagent with a dilution liquid.  Paragraph [0035] teaches that the blood analysis device (1) is constituted by a measurement unit (2) having a function of measuring blood which is a biological specimen, a data processing unit (3) analyzing measurement data outputted from the measurement unit and obtaining results of analysis and a reagent preparation device (4) preparing a reagent employed in sample processing.  The measurement unit is constituted to measure white blood cells, reticulocytes and blood platelets in blood by flow cytometry method.  The flow cytometry method is a measurement method of particles (blood cells) detecting forward scattered light, lateral scattered light and lateral fluorescence which the particles (blood cells) emit in a measurement specimen by forming flow of a specimen including the measurement specimen and applying a laser beam to the flow of the specimen.  Figure 6 and its associated discussion give a more detailed description of the reagent preparation device for diluting a high concentration reagent.  
In the paper Lawrie investigated platelet function by aggregometry.  They have developed an automated platelet aggregation method on a routine coagulation analyzer.  They used a CS-2000i (Sysmex) with prototype software to perform aggregation in platelet-rich plasma (PRP), using the following agonists: ADP (0.5–10 lM), epinephrine (0.5–10 lM), collagen (0.5–10 mg/lL), ristocetin (0.75–1.25 mg/mL) and arachidonic acid (0.12–1.0 mM).  Figure 1 shows that they carried out several experiments at different concentrations of agonist and platelets to investigate the effects of those parameters.  As a result they determined that the CS-2000i reaction cuvette stirrer speed influenced reaction sensitivity and was optimized to 800 rpm.  There were no clinically significant changes in aggregation response when the PRP platelet count was 150–480 x 109/L, but below this there were changes in the maximum amplitude (MA) and slope (rate).  Dose response with each of the agonists was comparable between CS-2000i and an AggRAM aggregometer and normal subjects receiving antiplatelet drugs.  Aggregation imprecision was similar on both the CS-2000i and AggRAM systems, with a cv for 2–5 lM ADP MA and slope varying between 3–12%.  These preliminary studies indicated that optimal sensitivity using the CS-2000i was obtained with a reaction cuvette stirrer speed of 800 rpm and a PRP platelet count of 200–300 x 109/L; aggregation with a PRP count <100 x 109/L showed poor sensitivity.  Imprecision and detection of antiplatelet drug effects was similar between the CS-2000i and AggRAM.  These data demonstrate that the CS-2000i is comparable to a stand-alone aggregometer, although CS-2000i has the advantages of walk-away technology and also required a smaller sample volume than the AggRAM (44% less).   
In the paper Linnemann investigated the standardization of light transmittance aggregometry for monitoring antiplatelet therapy.  Light transmittance aggregometry (LTA) is considered to be the gold standard of platelet function testing.  As LTA has been poorly standardized, They analyzed the results of LTA in healthy subjects and patients with antiplatelet therapy using different concentrations of agonists and performing tests in non-adjusted and platelet count-adjusted platelet-rich plasma (PRP).  LTA was performed in 20 healthy subjects and in patients treated with aspirin (n = 30) or clopidogrel (n = 30) monotherapy, as well as in patients on combination therapy (n = 20), using arachidonic acid (ARA 0.25 and 0.5 mg mL-1) and adenosine diphosphate (ADP 2 and 5 µM) as agonists and performing platelet function tests in non-adjusted and platelet count (250 nL)1 ± 10%)-adjusted PRP.  The overall platelet aggregation response is decreased after adjusting the PRP for platelet count compared with measurements in unadjusted PRP.  The variability of aggregation results is high in adjusted PRP in the subgroup of healthy subjects, ranging from 9.2–95.3% (5th–95th percentile) relative to 77.6–95.5% in nonadjusted PRP when determining maximum aggregation to ARA 0.5 mg mL-1.  Late aggregation using ADP 2 µM ranges from 3.8–89.9% in adjusted PRP compared with 42.9–92.5% in non-adjusted PRP.  Maximum aggregation using ARA 0.5 mg mL-1 in non-adjusted PRP differentiates between aspirin-treated patients and healthy controls well, whereas late aggregation using ADP 2 µM in non-adjusted PRP offers the best discrimination between clopidogrel-treated patients and healthy controls.  
It would have been obvious to one of ordinary skill in the art to modify the Velaskar methods and measurement apparatus to include a reagent preparation section such as taught by Nagai because the Velaskar kit can include agonists at an appropriate concentration with a diluent and Nagai shows that analysis reagents can be automatically prepared by diluting a high concentration reagent.    It also would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Velaskar process with other platelet aggregation methods such as those taught by Lawrie or Linnemann because of their ability to measure platelet parameters  and the fact that the light transmittance aggregometry is considered to be the gold standard of platelet function testing as taught by Lawrie and Linnemann.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to platelet aggregation testing methods and apparatus.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797